                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-cv-20880-GAYLES/OTAZO-REYES


ALTEX USA CORPORATION,

                          Plaintiff,

v.

GONZALO FERNANDEZ DEL
CASTILLO QUINTANA,

                  Defendant.
_______________________________________/

                                                    ORDER

        THIS CAUSE comes before the Court on Defendant Gonzalo Fernandez Del Castillo-

Quintana’s Motion to Dismiss with Prejudice for Failure to State a Claim, or, in the Alternative,

Motion to Dismiss or Stay Proceedings Pending Resolution of Related Foreign Lawsuit [ECF

No. 19] (“Motion”). For the reasons that follow, the Motion is granted in part.

                                               BACKGROUND

I.           Factual Allegations 1

        Plaintiff Altex USA Corporation (“Altex”) is a distributor and broker of produce in the

United States’ market. From January 1, 2013, to September 21, 2017, Plaintiff employed De-

fendant Gonzalo Fernandez Del Castillo-Quintana (“Mr. Fernandez”) in various managerial and

supervisory positions. As part of his employment, Mr. Fernandez signed a copy of Altex’s Em-

ployee Handbook (the “Handbook”). The Handbook prohibited employees from (1) copying,

using, or transferring trade secrets or proprietary materials of the company without prior authori-

1
        As the Court is proceeding on a motion to dismiss, it takes the Complaint’s factual allegations as true. See
Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).
zation; (2) discussing or sharing the company’s confidential or proprietary business information

with anyone who does not work for the company; (3) using their positions with the company for

private gain; and (4) working for competitors, conducting outside work, or using company prop-

erty, equipment or facilities in connection with outside work while on company time. See ECF

No. 1 at 66, 71-73. The Handbook also provides that its provisions “are not intended to create

contractual obligations with respect to any matters it covers.” Id. at 19.

       During his employment with Altex, Mr. Fernandez utilized Altex’s computers to access

Altex’s database. This database contained information about Altex’s operations, including prior

order history, historic sales and revenue information, and purchasing tendencies and contact in-

formation for customers (“Proprietary Information”). During most of his employment, Mr. Fer-

nandez was authorized to access Altex’s database as access was “required for legitimate business

purposes.” Compl. ¶ 13. However, Altex contends that Mr. Fernandez continued to access its

database and download Proprietary Information leading up to and after his termination and that

this access was unauthorized and served no useful business purpose to Altex. Id. Rather, Mr.

Fernandez saved the Proprietary Information to another source and used that information to ben-

efit his own company, a competitor of Plaintiff. The Complaint does not detail the type of com-

puter Mr. Fernandez used, how he accessed the database and Proprietary Information, or whether

the computer was connected to the internet.

II.        Procedural History

       On November 13, 2017, Mr. Fernandez filed an action in Mexico before the Mexican

federal labor court against Altex and several related Mexican entities and individuals. In the

Mexican action, Mr. Fernandez alleges that the defendants terminated him without cause. He

seeks reinstatement of his position or, if he is not reinstated, damages under Mexican labor law.




                                                 2
       On March 8, 2018, Altex filed this action against Mr. Fernandez asserting claims for (1)

Violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030; (2) Money Lent;

(3) Breach of Contract; (4) Violation of the Florida Uniform Trade Secrets Act; (5) Conversion;

and (6) Breach of Fiduciary Duty. Mr. Fernandez has moved to dismiss for failure to state a

claim. In the alternative, Mr. Fernandez moves to dismiss or stay this action pending resolution

of the Mexican Action.

                                           ANALYSIS

I.         Motion to Dismiss for Failure to State a Claim

                                          Legal Standard

       To survive a motion to dismiss brought pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, a claim “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In other words, it must contain “factual con-

tent that allows the court to draw the reasonable inference that the defendant is liable for the mis-

conduct alleged.” Id. While a court must accept well-pleaded factual allegations as true, “con-

clusory allegations . . . are not entitled to an assumption of truth—legal conclusions must be

supported by factual allegations.” Randall v. Scott, 610 F.3d 701, 709–10 (11th Cir. 2010). How-

ever, “the pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank, 437 F.3d

1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light most

favorable to the plaintiff, Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir.

2016). At bottom, the question is not whether the claimant “will ultimately prevail . . . but

whether his complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer,

562 U.S. 521, 530 (2011).




                                                 3
       A. Computer Fraud and Abuse Act

       Under the CFAA, criminal penalties arise for “whoever . . . intentionally accesses a com-

puter without authorization or exceeds authorized access, and thereby obtains . . . information

from any protected computer.” 18 U.S.C. § 1030(a)(2)(c). While the CFAA is primarily a crim-

inal statute, a private civil action may be brought by “[a]ny person who suffers damage or loss by

reason of a violation” of the CFAA, but only if the action meets a condition enumerated in sub-

section (c)(4)(A)(i). Id. § 1030(g). The relevant enumerated condition in this case is that there

must have been a “loss . . . aggregating at least $5,000 in value.” Id. § 1030(c)(4)(A)(i)(I).

       In his Motion, Mr. Fernandez argues that (1) he did not access a computer without au-

thorization or exceed authorized access and (2) Altex’s computer and databases did not consti-

tute a “protected computer” under the statute.

               1.      Access

       The Complaint alleges that Mr. Fernandez copied and deleted Propriety Information from

an Altex computer just before and after his termination. The Complaint is unclear as to whether

Altex withdrew authorization for Mr. Fernandez to access the computer immediately upon ter-

mination. As a result, the Complaint does not adequately allege that Mr. Fernandez’s access was

“without authorization.” See Agilysis, Inc. v. Hall, 258 F. Supp. 3d 1331, 1341 (N.D. Ga. 2017)

(finding that plaintiff failed to allege unauthorized access under the CFAA where “[p]laintiff has

not alleged when, or if, it withdrew authorization for [p]laintiff to use Agilysis’ computers after

[p]laintiff announced his resignation”). However, to the extent Mr. Fernandez accessed the

computer to copy Proprietary Information for his own use or to delete that information to the det-

riment of Altex, such access would have exceeded Mr. Fernandez’s authorized use, regardless of

whether Mr. Fernandez was still employed. See U.S. v. Rodriguez, 628 F.3d 1258, 1260 (11th

Cir. 2010) (holding that defendant “exceeded authorized access and violated the Act when he


                                                  4
obtained personal information for a nonbusiness reason”); see also Global Physics Solutions, Inc.

v. Benjamin, No. 17-60662-CIV, 2017 WL 6948721, *2 (S.D. Fla. Jun. 26, 2017) (holding that

employee exceeded authorized access to company computer where he intentionally altered in-

formation to cause his employer to lose business); Agilysis, 258 F. Supp. 3d at 1342-43. Accord-

ingly, the Court finds that Altex has sufficiently alleged that Mr. Fernandez exceeded his author-

ized access to Altex’s computer.

               2.     Protected Computer

      The CFAA defines “protected computer” as “a computer . . . which is used in or affecting

interstate or foreign commerce or communication . . . .” 18 U.S.C. § 1030(e)(2)(B). Several

courts in this district have held that allegations that the plaintiff uses its computers to conduct

business nationwide or that the plaintiff uses its computers to conduct business via the internet

are sufficient to satisfy the “protected computer” element of the statute. See Lighthouse List Co.,

LLC v. Cross Hatch Ventures Corp., No. 13-60524-CIV, 2013 WL 11977916, * 6 (S.D. Fla.

Aug. 13, 2013) (finding sufficient an allegation that plaintiff conducted business nationwide “by

using its computers, computer systems, and databases.”); Continental Group, Inc. v. KW Proper-

ty Management, LLC, 622 F. Supp. 2d 1357, 1370 (S.D. Fla. 2009) (evidence adduced on motion

for preliminary injunction established that plaintiff’s computer was a “protected computer” be-

cause it was used to access the internet to communicate with a shareholder located in another

state), clarified on other grounds by Continental Group, Inc. v. KW Property Management, LLC,

No. 09-60202-CV, 2009 WL 3644475 (S.D. Fla. Oct. 30, 2009); Global Physics, 2017 WL

6948721 at *3 (finding sufficient an allegation that defendant “obtain[ed] information from a

computer used in interstate commerce”).

      In the Complaint, Altex generally alleges that it distributes produce nationwide and that its

computer system and database “comprise[] a protected computer that is used across state lines in


                                                5
interstate and/or foreign commerce and communications.” Compl. ¶¶ 4, 17. These allegations,

merely parroting the statutory language, are insufficient to state a claim under the CFAA. The

Court is aware that in today’s business environment it is rare that a computer would not be con-

nected to the internet to conduct business. However, the Court cannot simply assume that Mr.

Fernandez used Altex’s computer, while connected to the internet, to conduct Altex’s business

nationwide. Indeed, Altex makes no allegations regarding any internet connection or that Mr.

Fernandez conducted business nationwide while using its computer. Accordingly, Altex’s claim

under the CFAA must be dismissed without prejudice. See LaBovick and LaBovick, P.A. v. Si-

movitch, No. 12-80061, 2012 WL 920767, *3 (M.D. Fla. Mar. 19, 2012) (“Although this is not a

particularly high standard, the complete absence of any relevant allegations render the complaint

deficient.”); Maintenx Management, Inc. v. Lenkowski, No. 8:14-cv-2440-T-30MAP, 2015 WL

310543, *2 (M.D. Fla. Jan. 26, 2015) (dismissing claim where plaintiff only alleged the comput-

er was a “protected computer” without more).

      B.       Supplemental Jurisdiction

      Having determined that the Complaint fails to state a claim under the CFAA, the Court

must determine whether it is appropriate to exercise supplemental jurisdiction over the remaining

state law claims. Pursuant to statute, “the district courts shall have supplemental jurisdiction over

all other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitu-

tion.” 28 U.S.C. § 1367. Because the CFAA claim here relates to Mr. Fernandez allegedly mis-

appropriating Plaintiff’s trade secrets, violating the employee handbook, and destroying infor-




                                                 6
mation on the computer, the Court finds that these claims all form part of the same case or con-

troversy. 2

        Nevertheless, a district court “may decline to exercise supplemental jurisdiction over a

[state] claim under [§ 1367(a)] if . . . the [state] claim substantially predominates over the claim

or claims over which the district court has original jurisdiction.” Id. § 1367(c)(2). This provision

allows for district courts to decline to exercise supplemental jurisdiction “when it appears that a

state claim constitutes the real body of a case, to which the federal claim is only an appendage.”

Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 744 (11th Cir. 2006) (quoting McNerny v.

Neb. Pub. Power Dist., 309 F. Supp. 2d 1109, 1117–18 (D. Neb. 2004)). The Court finds that the

array of state law claims against Defendant, including claims under Florida law for money lent,

breach of contract, violation of the Florida Uniform Trade Secrets Act, conversion, and breach of

fiduciary duty, substantially predominate over the single CFAA claim against Defendant. Thus,

the Court declines to exercise supplemental jurisdiction over the state law claims in Counts II

through VI. 3

II.           Motion to Dismiss or Stay Proceeding Pending Resolution of Related Foreign
              Lawsuit.

         In his Motion, Mr. Fernandez alternatively asks the Court to dismiss or stay this action

pending resolution of the Mexican action. While the Court has dismissed Altex’s federal claim

and has declined to exercise supplemental jurisdiction over his state law claims, the Court ad-




         2
                   The Court notes that Altex’s claim for money lent—pled with less than stellar particularity—does
not appear to have any connection to its claim under the CFAA. In addition, Altex’s claim for breach of contract,
while related to the CFAA claim, appears to be barred by the express language of the Handbook which states that its
provisions are not intended to create contractual obligations. ECF No. 1 at 19. However, because the Court declines
to exercise supplemental jurisdiction over the state law claims, it does not address whether those claims are ade-
quately pled.
3
       Plaintiff has not alleged that this Court has diversity jurisdiction nor does it appear from the face of the
Complaint that the alleged damages satisfy the requisite amount in controversy.


                                                           7
dresses this alternative argument in the event Altex amends its Complaint with a properly pled

CFAA claim.

       “Federal courts have a ‘virtually unflagging obligation’ to exercise the jurisdiction con-

ferred upon them.” Turner Entm't Co. v. Degeto Film GmbH, 25 F.3d 1512, 1518 (11th

Cir.1994) (quoting Colo. River Water Conser. Dist v. United States, 424 U.S. 800, 817 (1976)).

“Nevertheless, in some private international disputes the prudent and just action for a federal

court is to abstain from the exercise of jurisdiction.” Id. In addition to abstention, district courts

have the power to stay their own proceedings pending the resolution of related proceedings, in-

cluding those pending in foreign jurisdictions, to conserve judicial resources and efficiently

manage their dockets. See Ortega Trujillo v. Conover & Co. Commc'ns, Inc., 221 F.3d 1262,

1264 (11th Cir. 2000); In re Braga, 789 F. Supp. 2d 1294, 1307 (S.D.Fla. 2011).

       The international abstention doctrine governs whether a federal court should exercise ju-

risdiction over an action where parallel proceedings are ongoing in a foreign nation. See Posner

v. Essex Ins. Co., 178 F.3d 1209 (11th Cir. 1999); Turner Entm't, 25 F.3d at 1518. The interna-

tional abstention analysis, also applicable to a request to stay an action pending the resolution of

a foreign proceeding, is guided by the following three factors: (1) international comity; (2) fair-

ness to litigants; and (3) the efficient use of scarce judicial resources. Turner, 25 F.3d at 1518.

“The critical question is whether the foreign proceeding is ‘likely to have a substantial or con-

trolling effect on the claims and issues in the stayed case.’” Velarde v. HSBC Private Bank In-

tern., No. 13-22031-CIV, 2013 WL 5534305, *7 (S.D. Fla. Oct. 10, 2013) (quoting Miccosukee

Tribe of Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009)).

The decision to abstain from exercising jurisdiction or stay an action based on a foreign parallel

proceeding “falls within the sound discretion of the district court.” Hale v. Fr. LURSSEN

WERFT GmbH & Co, No. 09-23787-CIV, 2010 WL 11601558, *2 (S.D. Fla. Apr. 26, 2010).


                                                  8
       The Court finds that neither a dismissal nor a stay is warranted in this action. First, a stay

will not further the goal of international comity. “General comity concerns include: (1) whether

the foreign proceedings are the subject of fraud; (2) whether the foreign court is competent to

hear the claims and will use fair and just proceedings in deciding the case; (3) whether the for-

eign proceedings are prejudicial in the sense of violating American public policy because it is

repugnant to fundamental principles of what is decent and just; and, (4) the relative strengths of

the American and foreign interests.” Id. There is no concern that the Mexican action is the sub-

ject of fraud, the Mexican labor court is not competent or fair, or that the Mexican action is

somehow repugnant to American public policy. However, this Court has a strong interest in de-

ciding issues of United States law, namely the CFAA, based on facts which occurred in this dis-

trict. Accordingly, based on the relative strength of this Court’s interest in resolving the CFAA

issues compared to the other general comity concerns, the Court finds that international comity

goals weigh in favor of keeping this action in this district. Second, the Court finds that a stay

would not promote fairness among the litigants as Altex is attempting to bring a claim under a

United States statute. While Mr. Fernandez is a citizen of Mexico, he was working for a United

States corporation in Miami when the allegedly improper activities occurred, and it is not clear to

this Court that the Mexican court has jurisdiction to resolve all of the claims asserted in this ac-

tion. Finally, while this Court certainly has one of the busiest dockets in the country, this con-

sideration does not outweigh the international comity and fairness factors. Accordingly, the

Court, in its discretion, declines to dismiss this action with prejudice or stay it pending resolution

of the Mexican action.




                                                  9
IV.     CONCLUSION

        Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

        1. Defendant Gonzalo Fernandez Del Castillo-Quintana’s Motion to Dismiss with Prej-

           udice for Failure to State a Claim, or, in the Alternative, Motion to Dismiss or Stay

           Proceedings Pending Resolution of Related Foreign Lawsuit [ECF No. 19] is

           GRANTED in PART. Count I is DISMISSED without prejudice and with leave to

           amend in this action. Plaintiff shall file its Amended Complaint as to Count I within

           ten (10) days of the date of this Order.

        2. Counts II, II, IV, V, and VI are DISMISSED without prejudice. Plaintiff may refile

           those claims in state court.

        3. Defendant’s request for a stay of this action pending resolution of the action in Mexi-

           co is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of December,

2018.




                                              _________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                10
